DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

March 27, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Prevention and Early Identification of Mental Health and Substance Use
Conditions

The Medicaid program provides coverage to 27 million children under age 18 in the United
States. A core component of this coverage is the Early and Periodic Screening, Diagnostic and
Treatment (EPSDT) benefit, which ensures that the health care needs of children and youth are
addressed to maximize their growth and development. Prevention and early identification of
health conditions, which is a key component of EPSDT, promotes positive health outcomes and
can reduce health care costs across an individual’s lifespan. The Center for Medicaid and CHIP
Services (CMCS) is issuing this Informational Bulletin to help inform states about resources
available to help them meet the needs of children under EPSDT, specifically with respect to
mental health and substance use disorder services.
Many of these resources are from states themselves, and we look forward to continuing to work
with states and stakeholders to add to this resource list and to provide further assistance in
ensuring that children receive the care they need. Please contact John O’Brien
at john.obrien3@cms.hhs.gov for questions about this Bulletin or to suggest additional resources.
Background
According to the U.S. Surgeon General, while 11 percent of youth have been diagnosed with a
mental illness, two-thirds of youth who have a condition are not identified and do not receive
mental health services i. Research by the National Institute on Mental Health found that half of
all lifetime cases of mental illness or substance use begin by age 14 ii. Recent information
regarding mental health and substance use disorder conditions among children indicates:
•

The rate of current illicit drug use among all youth (Medicaid and non-Medicaid) aged 12
to 17 is 10.1 percent, 25% higher than individuals age 18 or older. iii

•

Suicide was one of the top 10 causes of death of students in the United States in 2009 iv.
Almost 14 percent of these students have seriously considered suicide v. Six percent
report having attempted suicide one or more times in the past 12 months. The presence

CMCS Informational Bulletin – Page 2
of major depression, bipolar disorder and alcohol and drug abuse are frequent risk factors
for suicidal behaviors.
•

Children exposed to trauma, including maltreatment, family violence, and neglect, exhibit
symptoms consistent with individuals diagnosed with post-traumatic stress disorder,
attention deficit/hyper-activity disorder, depression, and conduct disorder/oppositional
defiant disorder vi.

Mental Health and Substance Use Disorder Screening in EPSDT
The EPSDT benefit is Medicaid’s comprehensive preventive child health service designed to
assure the availability and accessibility of health care services and to assist eligible individuals
and their families to effectively use their health care resources. (See, 42 U.S.C. § 1396(r)(1)(B);
and 42 CFR 441, Subpart B.) The EPSDT program assures that health problems, including
mental health and substance use issues, are diagnosed and treated early before they become more
complex and their treatment more costly. Under the EPSDT benefit, eligible individuals must be
provided periodic screening (well child exams) as defined by statute. One required element of
this screening is a comprehensive health and developmental history including assessment of
physical and mental health development. Part of this assessment is an age appropriate mental
health and substance use health screening. As noted in the section above, early detection of
mental health and substance use issues is important in the overall health of a child and may
reduce or eliminate the effects of a condition if diagnosed and treated early. If, during a routine
periodic screening, a provider determines that there may be a need for further assessment, an
individual should be furnished additional diagnostic and/or treatment service.
In addition to the required periodic screens, EPSDT provisions ensure that children receive
medically necessary physician screenings in order to detect a suspected illness or condition not
present or discovered during the periodic exam. The screening may also trigger the need for a
further assessment to diagnose or treat a mental health or substance use condition.
Clinical Guidelines and Screening
Significant advancements in early detection of mental health and substance use conditions have
taken place over the past decade. Numerous validated screens are available for use by medical
professionals, and extensive research has proven them effective. Further, professional resources
are growing to assist primary care providers in the identification and treatment of conditions, and
when necessary, linkages to specialists are improving. This includes tools that can assess the
social and emotional development for infants and young children.
Numerous organizations in the medical community have issued clinical guidelines calling for
early identification and screening for mental illness and substance use disorders. For instance:
•

The American Academy of Pediatrics (AAP), through its publication Bright Futures,
recommends an assessment of psychosocial and mental health and substance use at all
well-child visits, newborn to age 21. In 2009 the AAP released an extensive toolkit for
its members to assist them in the identification and treatment of these conditions among

CMCS Informational Bulletin – Page 3
their patients. http://brightfutures.aap.org. In addition, AAP has released guidance
regarding Screening, Brief Intervention and Referral to Treatment ( SBIRT), improving
mental health services in primary care settings and recognizing and managing perinatal
and postpartum depression. These briefs can be found
at: http://pediatrics.aappublications.org/content/128/5/e1330.full.html http://pediatrics.a
appublications.org/content/123/4/1248.full
http://pediatrics.aappublications.org/content/126/5/1032.full.html
•

The Society for Adolescent Medicine released a position paper “Meeting the Health Care
Needs of Adolescents in Managed Care,” which focused on mental health and substance
use
conditions. http://www.adolescenthealth.org/AM/Template.cfm?Section=Position_Paper
s&Template=/CM/ContentDisplay.cfm&ContentID=1481

•

The American Medical Association (AMA) released its Guidelines for Adolescent
Preventive Services (GAPS), which includes recommendations for mental health and
substance use screening. http://www.ama-assn.org/resources/doc/ad-hlth/suicidealgor.pdf

•

The Surgeon General released the 2012 National Strategy for Suicide Prevention that
provided specific recommendations for developing and implementing protocols and
programs for clinicians and clinical supervisors, first responders, crisis staff, and others
on how to implement effective strategies for communicating and collaboratively
managing suicide risk. http://www.surgeongeneral.gov/library/reports/national-strategysuicide-prevention/full_report-rev.pdf

•

The American Society of Addiction Medicine (ASAM) developed training for healthcare
professionals to appropriately screen for and identify substance abuse, plan and
implement a tailored brief intervention, improve care management and referral skills for
brief treatment or severe problem/addiction treatment. http://www.sbirttraining.com

•

National Institute Alcohol Abuse and Alcoholism’s (NIAAA) empirically based “Alcohol
Screening and Brief Intervention for Youth: A Practitioner’s Guide” was designed to
allow practitioners who manage the health and well-being of children and adolescents to
conduct fast, effective alcohol screens and brief interventions. The guide was released in
October 2011. The American Academy of Pediatrics (AAP) endorsed the guide. The
guide was also focus tested with pediatricians as well as family practice physicians, nurse
practitioners and physician assistants. http://www.niaaa.nih.gov/publications/clinicalguides-and-manuals/alcohol-screening-and-brief-intervention-youth

•

The United States Preventive Services Task Force (USPSTF) has also developed
recommendations for primary care clinicians and health systems. In March 2009, the
USPSTF reviewed and issued recommendations regarding screening for various mental
health and substance use among people age 12 years and older. The USPSTF preventive
services recommendations for these screenings can be found
at http://www.uspreventiveservicestaskforce.org/uspstf/uspsabrecs.htm .

CMCS Informational Bulletin – Page 4

There are a number of screening tools that are recommended by these various medical
associations for use to identify children and adolescents with a mental health and/or substance
use condition. Several tools also assess the social and emotional development of infants and
young children. These screening tools, organized by age are listed in Table One with related
links to the tools and instructions.
Professional Development and Training
Several national and state professional organizations’ or associations’ efforts have developed
approaches to assist providers to locate important treatment and support resources for individuals
who have been identified as having, or are at risk of having, a mental health or substance use
condition.
National Network of Child Psychiatry Access Programs (NNCPAP)
The National Network of Child Psychiatry Access Programs (NNCPAP) brings together
collaborative programs, through which child psychiatrists support pediatricians and other
primary care providers via phone consultations or other types of “curbside consultations.” These
collaborative programs are a promising approach to leverage the existing supply of child
psychiatrists to assist primary care providers in meeting the mental health service needs of
children and youth. The mission of the NNCPAP is to promote the development, sustainability,
and quality of child mental health and psychiatry access programs designed to address the mental
health needs of children and adolescents within the primary care setting. For more information
and a list of programs by state, visit: http://nncpap.org/members/current-programs/
American Academy of Pediatrics (AAP)
In 2004, the AAP Board of Directors formed the American Academy of Pediatrics Task Force on
Mental Health (TFOMH). The Task Force (TFOMH) articulated (with the AAP Committee on
Psychosocial Aspects of Child and Family Health) mental health competencies for primary care;
developed guidance for addressing systemic and financial barriers to providing mental health
care in primary care settings; and provided tools and strategies to assist pediatricians in applying
chronic care principles to children with mental health problems. In 2009, AAP released a toolkit
for use by its providers to improve identification of mental illness and enhance treatment in
primary care. After the task force sunset, the Mental Health Leadership Work Group (MHLWG)
was formed to facilitate integration of the TFOMH’s work into the fabric of the AAP and
pediatric practice. Its activities focus on transforming systems, transforming practice, building
clinician skills, disseminating clinical tools, enhancing community resources for MH/SUD care,
and partnering with families and organizations.
http://www2.aap.org/commpeds/dochs/mentalhealth/
American Academy of Family Physicians
The American Academy of Family Physicians (AAFP) has recognized the important role its
members play in the unification of the psychiatric and physical models of health care. AAFP has

CMCS Informational Bulletin – Page 5
a strong platform to enhance the role its members play in the mental health care of individuals
they treat. The Academy believes that mental health services are an essential element of the
health care services continuum, and that promotion of mental health and the diagnosis and
treatment of mental illness in the individual and family context are integral components of family
medicine. Through residency training and continuing medical education, family physicians are
prepared to manage mental health problems in children, adolescents, and adults.
http://www.aafp.org/online/en/home/policy/policies/m/mentalhealthcareservices.html
Emergency Nurses Association
The Emergency Nurses Association has established a regional mentorship network to facilitate
implementation of nurse-delivered alcohol SBIRT in emergency departments and to increase the
number of emergency departments that implement alcohol
SBIRT. https://www.ena.org/IQSIP/Safety/Injury%20Prevention/SBIRT/Grants/Pages/Default.a
spx
American Academy of Child and Adolescent Psychiatry (AACAP)
Improved access to mental health services for children, adolescents and their families is a
priority for the American Academy of Child and Adolescent Psychiatry (AACAP). Recognizing
that the lack of child and adolescent psychiatrists (CAPs) is a prominent problem throughout the
country and that many primary care clinicians (PCCs) are struggling with children entering their
practices with various mental health problems, AACAP is promoting collaborative mental health
partnerships between child and adolescent psychiatrists and PCCs. A critical component of this
effort is early identification of mental health or substance use condition by primary care
providers. AACAP has developed resources to assist primary care providers in the
identification, treatment and referral to specialty care for persons with mental
illness. http://www.aacap.org/cs/systems_of_care_and_collaborative_models/collaboration_with
_primary_care
The Massachusetts Child Psychiatry Access Project (MCPAP)
MCPAP is a system of regional children's mental health consultation teams designed to help
primary care providers (PCPs) meet the needs of children with psychiatric problems. MCPAP’s
goals include:
• Improve access to treatment for children with psychiatric illness;
• Promote the inclusion of child psychiatry within the scope of practice of primary care;
• Restore a functional primary care/specialist relationship between PCPs and child
psychiatrists; and
• Promote the rational utilization of scarce specialty resources for the most complex and
high-risk children.
Additional information regarding the MCPAP can be found at http://mcpap.com/
Clinical Quality Reporting – Screening and Early Intervention

CMCS Informational Bulletin – Page 6
The Children’s Health Insurance Program Reauthorization Act (CHIPRA) of 2009, the Health
Information Technology for Economic and Clinical Health (HITECH) Act of 2009, and the
Patient Protection and Affordable Care Act all introduced new clinical quality reporting
programs that apply to Medicaid and CHIP providers. These clinical quality reporting programs
add to existing Medicare quality reporting programs, as well as measure sets that may be used by
state Medicaid programs and private plans, such as HEDIS measures. Several core measure sets
have now been identified, which include a number of measures related to screening and early
intervention for children and youth with potential mental health and substance use conditions.
Collecting and reporting on the services below can help providers to meet quality measurement
goals and assist states in their efforts to track whether screening and follow up care occurs.
These clinical quality reporting programs add to existing Medicare quality reporting programs,
as well as measure sets that may be used by state Medicaid programs and private plans, such as
HEDIS measures. These clinical quality reporting programs have resulted in the identification of
several core measure sets, which include a number of measures related to screening and early
intervention for children and youth with potential mental health and substance use conditions.
Collecting and reporting on the services below can help providers to meet quality measurement
goals and assist states in their efforts to track whether screening and follow up care occurs
Some specific reporting measures that states may consider in their approach to their tracking
efforts are listed below, with separate headings for those applicable to patients under 18 years of
age and those for adults patients, which may be relevant to patient 18 -21 years of age and
eligible for the Medicaid EPSDT benefit. Please note that the quality measures and measure sets
noted below are not exhaustive and will continue to evolve.
Measures applicable to pediatric patients (may also apply to adults):
•

Screening for clinical depression and follow-up plan among individuals 12 years of age
and older (NQF #418/PQRS #134). Applicable measure sets include:
– HITECH Act: Stage 2 Meaningful Use Recommended Core Sets (pediatric
and adult)
– Initial Core set of Health Care Quality Measures for Medicaid- Eligible
Adults
– Medicare Physician Quality Reporting System
– Group Practice Reporting Option (GPRO) Accountable Care Organizations
(ACO)

•

Use of standardized screening tools for potential delays in social and emotional
development during the first three years of life. (Child and Adolescent Health
Measurement Initiative). Applicable measure sets include:
– CHIPRA Core Set of Pediatric Quality Measures

•

Follow-up after hospitalization for mental illness among patient six years and older (NQF
#576). Applicable measure sets include:
– CHIPRA Core Set of Pediatric Quality Measures

CMCS Informational Bulletin – Page 7
–
–

Initial Core set of Health Care Quality Measures for Medicaid- Eligible
Adults
Health Home Core Set

•

Child and Adolescent Major Depressive Disorder: Suicide Risk Assessment (NQF
#1365). Applicable measure sets include:
– HITECH Act: Meaningful Use of Electronic Health Records

•

Maternal depression screening - applies to children with a visit who turned 6 months of
age in the measurement period (NQF #1401). Applicable measure sets include:
– HITECH Act: Meaningful Use of Electronic Health Records

•

Follow-Up Care for Children Prescribed Attention-Deficit/Hyperactivity Disorder
(ADHD) Medication (continuation and maintenance phase). Applicable measure sets
include:
– CHIPRA Core Set of Pediatric Quality Measures
– HITECH Act: Stage 2 Meaningful Use Recommended Core Set (pediatric)

State Initiatives
Screening can be a first step to identify a possible mental health or substance use condition.
There is a renewed interest in tracking whether screening occurs and if follow up care is
provided. For instance, various CMS care coordination initiatives (e.g. Accountable Care
Organizations, Health Homes) seek to track measures related to depression screening and follow
up to care. In addition, a number of state Medicaid programs have taken unique and interesting
approaches to screening, follow up treatment and quality improvement. Several state examples
are discussed below.
Massachusetts
Since 2008, The Massachusetts Medicaid program (MassHealth) implemented the Children’s
Behavioral Health Initiative (CBHI). The CBHI program was developed as part of a legal
judgment (Rosie D. vs. Patrick). The Rosie D. judgment required Massachusetts to implement
universal behavioral health screening of MassHealth (Massachusetts’ Medicaid program)
members under the age of 21 during well-child visits. Since December 31, 2007, MassHealth
has directed all primary care clinicians seeing youth under 21 to use one of several approved
screening tools during well-child visits. Screening rates have risen from 15% for the first quarter
since implementation (Jan-Mar 2008) to 65% in the most recent quarter for which we have data
(Jan-Mar 2012). (Rates for children 6 months – 17 are higher: from 69% to 74% in the most
recent quarter.) The percentage of youth identified with a potential behavioral health needs
averages 7.5 to 9 % each quarter. More information regarding Massachusetts’s mental health
screening efforts can be found at:
http://www.mass.gov/eohhs/gov/commissions-andinitiatives/cbhi/ http://www.teenscreen.org/images/stories/RosieDBriefProgramDirectors.pdf http
://www.teenscreen.org/images/stories/RosieDBriefPolicymakers.pdf http://mcpap.typepad.com/files/pccscreening-toolkit.pdf

CMCS Informational Bulletin – Page 8

North Carolina
The State of North Carolina has made significant strides in its effort to improve the delivery of
Childhood Developmental Screening (including screening for mental health conditions) and
Referral to Services. The North Carolina Assuring Better Child Health and Developmental
Program (ABCD) exponentially increased the number of screening tests administered during
Medicaid well child visits to identify children and youth that were at risk of mental health
disorders and developmental disabilities. North Carolina’s ABCD program relied on their 14
local community care networks (known as Community Care of North Carolina (CCNC)) to
improve their EPSDT screening efforts. Improved communication between medical offices,
mental health agencies and families were critical to their strategy for accomplishing their goal.
The ABCD program identified standardized screening tools and trained physicians on their use
without disrupting workflow. The ABCD program also facilitated better relationships between
primary care practices and community agencies to coordinate care for children whose screens
indicated the need for mental health services. More information regarding the North Carolina
ABCD program, can be found
at: http://www.communitycarenc.com/search/?search_text=ABCD
The Division of Medical Assistance administers the EPSDT services program under the name
Health Check. The complete billing guide (including developmental and behavioral health
policy located on pages 21 -25) can be found
at http://www.ncdhhs.gov/dma/healthcheck/FINAL_Health_Check_Billing_Guide.pdf

Colorado
In 2011, the Colorado Department of Health Care Policy and Financing (HCPF), which
administers the State Medicaid and Child Health Plan Plus programs, began promoting its
Healthy Living initiatives. These initiatives are intended to improve the health of Medicaid and
CHP+ recipients, staff and the community and focus on oral health, mental health, nutrition and
fitness and tobacco free living. The HCPF web site contains information for clients on how to
access these health care services from their provider. As a resource to primary care providers,
HCPF developed toolkits for each of the Healthy Living areas to provide guidance on how to
document and address these issues of health promotion in Medicaid/ CHP+ clients. The
Behavioral Health: Focus on Depression toolkit includes the following:
•
•
•
•
•

Information on depression screening resources and tools for providers
Specific CPT code (99420) for depression screening in adolescents 11-20 years old
Information of diagnosis (ICD-9) and treatment (E&M) codes
Recommendations and phone numbers for making referrals to the state’s Behavioral
Health Organizations (BHOs) and other community resources
Additional information about performance measures and tracking screening results

Information regarding the Colorado program can be found
at: http://www.colorado.gov/cs/Satellite?c=Document_C&childpagename=HCPF%2FDocument

CMCS Informational Bulletin – Page 9
_C%2FHCPFAddLink&cid=1251608852128&pagename=HCPFWrapper
and http://www.colorado.gov/cs/Satellite/HCPF/HCPF/1251590394753
South Carolina:
South Carolina has a CMS CHIPRA quality demonstration grant that supports quality
improvement work at 18 pediatric practices across the state, ranging from a small practice to a
large Federally Qualified Health Center. The grant program is called “Quality through
Technology and Innovation in Pediatrics” or Q-TIP. The goals of the grant are to improve
pediatric care through the use of quality measures; health information technology; a physicianled quality improvement network; and the integration of mental health into the pediatric medical
home model. To assist pediatric practices in addressing mental health, grantee practices are
provided with supports, including standardized mental health screening tools, academic detailing
and coordination with mental health providers. Learning collaboratives for primary care
pediatric practices focused on mental health screening and the integration of mental health into
the pediatric patient centered medical home are planned for 2013.

CMCS Informational Bulletin – Page 10

TABLE ONE
Children
and
Adolescents

Recommended
Screens

Purpose

Links

Birth through
60 months

Ages and Stages
Questionnaire:
Social Emotional
(ASQ:SE)

Any
mental
Health
Condition

http://eip.uoregon.edu/pdf/6month_asqse.pdf

Birth through
8 years

Pediatric
Symptoms
Checklist (PSC,
PSC-Y)

Any
Mental
Health
Condition

http://www.brightfutures.org/mentalhealth/pdf/professionals/ped_sympton_chklst.pdf

Ages 6
through 18

CRAFFT

Alcohol
Use

http://www.ceasar-boston.org/CRAFFT/pdf/CRAFFT_English.pdf

Ages 4-17

Pediatric
Symptoms
Checklist

Any
Mental
Health
Condition

http://www.brightfutures.org/mentalhealth/pdf/professionals/ped_sympton_chklst.pdf

http://eip.uoregon.edu/pdf/60month_asqse.pdf

CMCS Informational Bulletin – Page 11

Adolescents
Only

Recommended Screens

Purpose

Links

Ages 12 through
18 years

Patient Health Questionnaire9

Depression

http://www.integration.samhsa.gov/images/res/PHQ%20-%20Questions.pdf

Center for Epidemiological
Studies Depression Scale for
Children (CES‐DC)

Depression

http://www.brightfutures.org/mentalhealth/pdf/professionals/bridges/ces_dc.pdf

Global Assessment of
Individual Needs—Short
Screener (GAINS-SS)

Alcohol

http://www.chestnutglobalpartners.org/Portals/7/CGP_PDF/GAIN/GSSWP.pdf

Ages 10-18

CMCS Informational Bulletin – Page 12

i

i Bright Futures guidelines recommend an assessment of psychosocial and behavioral health at all well-child visits, newborn to
age 21.

ii

Lifetime Prevalence and Age-of-Onset Distributions of DSM IV Disorders in the National Comorbity Survey
Replication, Kessler, R., Berglund, P., Demler, O., Jin, R., Merikangas, K., Walters, E, Archive of General Psychiatry,
Volume 62, June 2005 pages 593-602.
iii
Substance Abuse and Mental Health Services Administration, Results from the 2010 National Survey of Drug Use
and Health: Summary of National Findings, NSDUH Series H-41, HHS Publication No. (SMA) 11-4658. Page 80.
Rockville, MD: Substance Abuse and Mental Health Services Administration, 2011.
iv
Center for Disease Control, Injury, Prevention and Control: Data and Statistics (WISQARSTM -

http://www.cdc.gov/Injury/wisqars/pdf/10LCD-Age-Grp-US-2009-a.pdf
v

Center for Disease Control, Youth Risk Behavior Surveillance(YRBS) Data, 2009
A subsequent tri-agency Information Bulletin will be released to address the identification and treatment of
trauma in children and adolescents.
vi

